Title: To George Washington from James McHenry, 14 June 1796
From: McHenry, James
To: Washington, George


        
          Sir
          War office 14 June 1796.
        
        I have the honour to lay before you the proceedings and sentence of a court-martial on Lieut. Simon Geddis, and several papers and letters connected therewith.
        Lieut. Geddis having prayed for a new trial, I shall wave any

remarks upon his case, and confine myself to the reasons which favour such an application.
        It is declared, in the articles of war, vz. Art. 1. for the administration of justice, that, “General courts-martial may consist of any number of commissioned officers from five to thirteen, inclusively; but they shall not consist of less than thirteen where that number can be convened without manifest injury to the service.”
        This article discovers great solicitude that general courts-martial should consist of the highest number of members it prescribes; and implies very strongly, that every number inclusively between five and thirteen, is to be sought for, and prefered to that of five. It does more. It expresly precludes five members from being considered as a constitutional general court-martial, whenever thirteen can be convened, without manifest injury to the service.
        A general court martial therefore, which should consist of five members only, could not be held to be legal, unless it should be evident that more members could not have been added, so as to approach it to thirteen without manifest injury to the service.
        Viewing the question in this aspect, it might be proper, that the fact should be ascertained, whether the situation of the garrison or corps at West-Point, (at the time when the court tried Lt Geddis) was such, as to render a limitation of its members to five an indispensible measure.
        If upon inquiry it should emerge, that the situation of things at that time would have admitted of the higher number, or a nearer approach to the highest, a new trial may be considered as a necessary consequence.
        I would submit therefore the propriety of returning the proceedings to the commandant of the corps at West Point, with instructions to make the necessary investigation, and grant a new trial, if it should appear to him, that a greater number of members than five might have been convened at that time, “without manifest injury to the service.[”] I have the honour to be with the greatest respect, Sir your most obt st
        
          James McHenry
        
      